DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17165533.5, filed on 7 April 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2 October 2019, 16 January 2020, 2 April 2021, and 23 March 2022 is/are in compliance with the provisions of 37 CFR 1.97 and is/are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "contacting the composition with a sulfuric acid aqueous solution at a pH of 3 or less" in lines 3-4. The limitation is indefinite as the claim is unclear as to whether the sulfuric acid aqueous solution used for the contacting has a pH of 3 or less prior to being used to perform leaching, or if the conditions of the leaching (when the metallurgical composition and solution are contacted) are at a pH of 3 or less. Correction is required. Claims 7-10 are rejected due to their dependence on rejected claim 6.
Claim 6 recites the limitation "optionally neutralizing the third leachate comprising lithium and aluminum" in line 14. There is insufficient antecedent basis for this limitation in the claim as there is no prior mention in claim 6 of a “third leachate comprising lithium and aluminum”. The Examiner notes that claim 6 at lines 12-13 does disclose “obtaining a third leachate comprising lithium”, but does not disclose the presence of aluminum in the third leachate, making unclear whether the third leachate comprising lithium and aluminum and third leachate comprising lithium are distinct leachates, or in the case that they are the same leachate, whether or not aluminum is present in the third leachate. Correction is required. Claims 7-10 are rejected due to their dependence on rejected claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya (JPH 1197076 A, machine translation, relied upon unless otherwise noted; machine translation of family document DE 19842658 A1 used as a supplemental translation) in view of Ishida et al. (US 20130269484 A1), hereinafter Ishida.
Regarding claim 6, Furuya teaches a method for processing battery (Title), such as a lithium ion battery [0001], comprising a positive electrode made of an aluminum current collector and a positive electrode active material made of LiCoO2, and a negative electrode made of copper current collector and a negative electrode active material made of carbon [0019]. Furuya further teaches after removal of electrolyte solution and the battery housing [0019], the components are subjected to wet treatment with an acid, preferably sulfuric acid, where it is desirable that the concentration is not so high that that aluminum is dissolved in a large amount, and not so low that it takes a long time to perform leaching (leaching a metallurgical composition by contacting the composition with a sulfuric acid aqueous solution; [0021, 0038]). Furuya further teaches that the leachate contains small amounts of aluminum (first leachate comprising aluminum; [0041]), and teaches that lithium is recovered from the leachate following pH adjustment and electrolysis steps 8 and 9 [0021]. The Examiner notes as lithium is recovered from the leachate and lithium is not added to the leachate in any of the steps following the leaching, lithium must already be present in the leachate produced from the battery electrode wet treatment, reading on the leachate containing lithium. Furuya further teaches the positive electrode active material is removed from the positive electrode, and that copper and aluminum (i.e. the negative and positive current collectors) are separated from the leach solution due to the wet treatment step [0037-0038], indicating they are also left at least partially undissolved, the presence of unleached components reading on obtaining a residue comprising insoluble compounds. Furuya teaches in Example 6 leaching a battery electrode in sulfuric acid to obtain a leachate, after which the pH is adjusted to pH 4 using sodium hydroxide (optionally, neutralizing the first leachate comprising lithium and aluminum to a pH of 2 to 4; [0061-0064, 0069-0070]. The Examiner notes that while Furuya is silent to the precipitation of aluminum as a result of this step, the instant application discloses that precipitation of aluminum without co-precipitation of lithium is achieved due to the pH neutralization to the range of 2-4, (instant specification, pg. 3 lines 4-14). As Furuya also teaches adjusting the pH to a value within the disclosed range, one of ordinary skill would recognize that aluminum would also be precipitated to obtain a second leachate comprising lithium during the adjustment to pH 4 in the invention of Furuya. See MPEP 2112 § (III-V). Furuya further teaches that the leachate pH is brought closer to the neutral range, and phosphoric acid or phosphate is added as a precipitate to remove aluminum as aluminum hydroxide precipitant (adding a source of phosphate ions to the first leachate comprising lithium and aluminum, or, with the proviso that the optional neutralizing of the first leachate is performed, to the second leachate comprising lithium and aluminum thereby precipitating a residue comprising a second part of the aluminum; [0041]). The Examiner notes that as Furuya does not teach the (co)precipitation of lithium at this step, one of ordinary skill would recognize lithium to be retained in the solution, reading on obtaining a third leachate comprising lithium. Furuya further teaches aluminum is separated from solution (separating the residue comprising the second part of the aluminum from the third leachate; [0041]), and teaches in Example 6 that aluminum precipitated from a reaction with sodium hydrogen phosphate powder is separated by use of a paper filter (separating the residue… by filtration; [0061-0064, 0069-0070]). Furuya further teaches cobalt and lithium are separated and recovered, and after undergoing pH adjustment (step 8), electrolysis (step 9), and pH adjustment (step 10) [0021], but the Japanese machine translation appears to be incomplete in describing the process by which lithium is actually recovered. Supplemental translation DE 19842658 A1 teaches that after removal of aluminum by reaction with phosphoric acid or phosphate, the solution is contacted with an alkali to precipitate lithium hydroxide which is removed from the solution by filtering (recovering lithium from a lithium- and aluminum-bearing metallurgical composition; [0095]). 
Furuya does not teach contacting of the composition with a sulfuric acid aqueous solution at a pH of 3 or less.
Ishida teaches a valuable metal leaching method, and valuable metal collection method employing the leaching method (Title), where a positive electrode of a lithium ion battery is leached by sulfuric acid at a pH of 0-1 (leaching a metallurgical composition by contacting the composition with a sulfuric acid aqueous solution at a pH of 3 or less; [0028-0029, 0046-0048]), creating a leachate containing lithium and aluminum and leaving a residue [0058, 0126]. Ishida further teaches when the sulfuric acid solution preferably is made to have a pH of 0 to 1, the dissolution reaction of a positive-electrode active substance and a positive electrode substrate starts, and an oxidation reduction potential (ORP) (reference electrode:silver/silver-chloride electrode) decreases, and as the dissolution reaction of a positive-electrode active substance progresses, the pH of the Sulfuric acid solution is increased, and therefore it is preferable that, also during the reaction, sulfuric acid is further added to maintain a pH of approximately 0 to 1 [0050].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sulfuric acid leaching of the battery components of Furuya to take place at a constant 0-1 pH as taught by Ishida in order to decrease the ORP of the solution, which one of ordinary skill would recognize would increase the rate at which reduction of lithium compounds to leach lithium into solution, speeding up the reaction time improving throughput of the process. Doing so would have been further obvious as both Furuya and Ishida are drawn to methods of recovering elements from batteries using sulfuric acid leaching. 
The Examiner notes that Furuya in view of Ishida does not teach neutralizing the third leachate comprising lithium and aluminum to a pH of 3 to 4 thereby precipitating a residue comprising a third part of the aluminum and obtaining a fourth leachate comprising lithium, however as such a limitation is regarded as optional by claim 6, therefore the prior art reads on claim 6 as a whole even though the optional limitation is not present in the prior art.
Regarding claim 7, Furuya teaches that after leaching, the positive electrode active material LiCoO2, the aluminum current collector, and the copper current collector are recovered from the acid solution by a separation operation such as passing [through a filter] [0039]. The Examiner notes that as Furuya teaches the active LiCoO2 material is dissolved in the leachate [0041], and that copper and the undissolved portion of the aluminum (i.e. the negative and positive current collectors) are left undissolved [0037-0038], Furuya reads on after the step of leaching and before the step of adding a source of phosphate, separating the first leachate comprising lithium and aluminum by filtration.
Regarding claim 8, Furuya teaches a step of neutralizing the first leachate [0061-0064, 0069-0070], but does not teach after the step of neutralizing the first leachate and before the step of adding a source of phosphate, separating the second leachate comprising lithium and aluminum by filtration, instead performing filtration prior to the pH neutralization step. The Examiner notes that as claim 8 is based on the performing of the optional step of neutralizing the first leachate in order to produce a second leachate in claim 6, claim 8 is still read upon by modified Furuya as claim 8 presents no further limitations when the optional step of neutralizing the first leachate to produce a second leachate in claim 6 is not performed. 
Regarding claim 9, Furuya teaches cobalt and lithium are separated and recovered, and after undergoing pH adjustment (step 8), electrolysis (step 9), and pH adjustment (step 10) [0021], but the Japanese machine translation appears to be incomplete in describing the process by which lithium is actually recovered. Supplemental translation DE 19842658 A1 teaches that after removal of aluminum by reaction with phosphoric acid or phosphate, the solution is contacted with an alkali to precipitate lithium hydroxide which is removed from the solution by filtering (precipitating lithium from the fourth leachate, and separating the lithium by filtration; [0095]).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya in view of Ishida as applied to claim 6 above, and further in view of Cao (CN 105907983 A, machine translation).
Regarding claim 10, modified Furuya does not teach wherein the metallurgical composition is a metallurgical slag.
Cao teaches a method of extracting lithium from furnace slag generated from pyrogenic process recovery of lithium battery (Title), where elements are recovered from furnace slag containing lithium and aluminum (wherein the metallurgical composition is a metallurgical slag; [0023]) by sulfuric acid leaching [0040]. Cao further teaches its invention not only solves the problem of solid waste disposal, but also increase an important lithium extraction resource and create huge economic benefits by valorizing slag [0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have also used a furnace slag containing lithium and aluminum taught by Cao as the feedstock of the process of modified Furuya in order to dispose of a solid waste by producing saleable lithium from the slag as taught by Cao. Doing so would also expand the types of materials that may be used as raw materials to run the process, improving process economics and supply flexibility. Doing so would have been further obvious as both modified Furuya and Cao are drawn to recovery of lithium from lithium and aluminum containing waste products by sulfuric acid leaching.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        

/VANESSA T. LUK/Primary Examiner, Art Unit 1733